           Case 2:21-cv-00890-GMS Document 1 Filed 05/19/21 Page 1 of 6


 1   Barry M. Aylstock, #028983
     FAITH, LEDYARD & FAITH, PLC
 2   919 North Dysart Road, Suite F
     Avondale, Arizona 85323
 3   Phone: (623) 932-0430
     Fax: (623) 932-1610
 4   Email: baylstock@faithlaw.com
     Attorneys for Plaintiff Rose K. Brown
 5

 6

 7                        IN THE UNITED STATES DISTRICT COURT

 8                              FOR THE DISTRICT OF ARIZONA

 9    Rose K. Brown, individually,                 No.

10                 Plaintiff,
                                                   COMPLAINT FOR VIOLATIONS OF
11    v.                                           TITLE VII OF THE CIVIL RIGHTS
                                                   ACT OF 1964, AS AMENDED
12    Peoria Healthcare, Inc., a Nevada
      corporation,                                 (Jury Trial Demanded)
13
                   Defendant.
14

15          Plaintiff ROSE K. BROWN ("Plaintiff BROWN"), by and through undersigned

16   counsel, alleges against Defendant as follows:

17                                        JURISDICTION

18          1.    This action involves alleged violations of Title VII of the Civil Rights Act of

19   1964, as amended ("Title VII"), 42 U.S.C. § 2000e et seq. This Court has jurisdiction over

20   the action pursuant to 28 U.S.C. § 1331, as well as 42 U.S.C. § 2000e et seq.

22

23                                            VENUE

24

25                                              -1-

26
          Case 2:21-cv-00890-GMS Document 1 Filed 05/19/21 Page 2 of 6


 1          2.      All claims asserted in this matter arose within the District of Arizona, and the

 2   alleged violations of Title VII and resulting damages occurred in the District of Arizona.

 3   Venue is proper pursuant to 28 U.S.C. § 1391, as well as 42 U.S.C. § 2000e et seq.

 4                                             PARTIES

 5          3.      Plaintiff BROWN is, and at all times material hereto was, a citizen of the State

 6   of Arizona, residing in Maricopa County, Arizona.

 7          4.      Defendant PEORIA HEALTHCARE, INC. doing business as Peoria Post

 8   Acute & Rehab ("Defendant PEORIA HEALTHCARE") is, and at all times material hereto

 9   was, a Nevada corporation, registered with the Arizona Corporation Commission, doing

10   business in the District of Arizona, and having its principal place of business in Maricopa

11   County, Arizona.

12          5.      Defendants DOES 1-10 and ABC ENTITIES 1-10 are fictitious persons

13   and/or entities that may be liable to Plaintiff BROWN but whose true names and identities

14   are unknown at this time. Plaintiff BROWN will seek leave of court to amend the Complaint

15   as they are discovered.

16                                   GENERAL ALLEGATIONS

17          6.      Plaintiff BROWN hereby incorporates by reference each of the foregoing

18   allegations as if fully stated herein.

19          7.      At all times material hereto, Plaintiff BROWN was an employee of Defendant

20   PEORIA HEALTHCARE, Defendant PEORIA HEALTHCARE is a private-sector

22   employer located in Maricopa County, Defendant PEORIA HEALTHCARE employs

23   fifteen (15) or more employees.

24

25                                                -2-

26
          Case 2:21-cv-00890-GMS Document 1 Filed 05/19/21 Page 3 of 6


 1          8.     Plaintiff BROWN was hired as a full-time employee by Defendant PEORIA

 2   HEALTHCARE on approximately May 1, 2019.

 3          9.     At all times material hereto, Plaintiff BROWN was a covered employee under

 4   Title VII.

 5          10.    At all times material hereto, Defendant PEORIA HEALTHCARE was a

 6   covered employer under Title VII.

 7          11.    Plaintiff BROWN’s national origin is Liberian.

 8          12.    Plaintiff BROWN was hired as a supervising nurse or Charge Nurse (“Charge

 9   Nurse”).

10          13.    Upon information and belief, despite being hired as a Charge Nurse, Plaintiff

11   BROWN was paid an hourly rate, was not salaried, and was paid an hourly rate below that

12   of non-Liberian co-workers in similar positions of employment.

13          14.    From the beginning of her employment, Plaintiff BROWN was subjected to

14   unequal treatment because of her national origin as Liberian.

15          15.    Plaintiff BROWN was assigned tasks outside of her job description, was taken

16   off of day shifts and placed on night shifts because it requires less interaction with outside

17   people and was less favorable, was required to work an excessive amount of hours, and was

18   placed alongside Certified Nursing Assistants.

19          16.    Plaintiff BROWN’s non-Liberian co-workers were provided the day shift,

20   allowed to perform tasks according to their job descriptions, and were treated more

22   favorably than Plaintiff BROWN.

23

24

25                                                -3-

26
          Case 2:21-cv-00890-GMS Document 1 Filed 05/19/21 Page 4 of 6


 1           17.   After demoting Plaintiff BROWN from her position as Charge Nurse, Plaintiff

 2   BROWN was permanently placed on night shift until she was terminated on November 18,

 3   2019.

 4           18.   On approximately February 10, 2020, Plaintiff BROWN filed an Employment

 5   Charge of Discrimination.

 6           19.   On approximately February 11, 2020, the Equal Employment Opportunity

 7   Commission (“EEOC”) assigned EEOC Charge 35A-2020-00253.

 8           20.   Plaintiff BROWN received a right to sue letter on February 19, 2021 from the

 9   EEOC notifying Plaintiff BROWN of her right to file a lawsuit.

10           21.   Plaintiff BROWN has exhausted her administrative remedies and has

11   proceeded with a lawsuit.

12           22.   Title VII makes it an unlawful employment practice for an employer to

13   discriminate against any individual because of such individual's race, color, religion, sex, or

14   national origin. See 42 U.S.C. § 2000e-2(a).

15           23.   Additionally, Title VII makes it an unlawful employment practice for an

16   employer to discriminate against any of its employees because an employee has opposed

17   any practice made an unlawful employment practice or because the employee has made a

18   charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

19   hearing. See 42 U.S.C. § 2000e-3(a).

20                                 FIRST CLAIM FOR RELIEF

22                                      (DISCRIMINATION)

23       Violations of Title VII of the Civil Rights Act of 1964 - 42 U.S.C. § 2000e et seq.

24

25                                                -4-

26
          Case 2:21-cv-00890-GMS Document 1 Filed 05/19/21 Page 5 of 6


 1          24.     Plaintiff BROWN hereby incorporates by reference each of the foregoing

 2   allegations as if fully stated herein.

 3          25.     Plaintiff BROWN is a covered employee under Title VII as described above.

 4          26.     Defendant PEORIA HEALTHCARE is a covered employer under Title VII

 5   as described above.

 6          27.     Plaintiff BROWN suffered adverse employment actions as described above.

 7          28.     Plaintiff BROWN suffered adverse employment actions as described above

 8   because of her national origin as Liberian.

 9          29.     Defendant PEORIA HEALTHCARE’s conduct as described above was

10   intentional.

11          30.     Plaintiff BROWN has suffered damages in amounts to be proven at trial as a

12   direct and proximate result of Defendant PEORIA HEALTHCARE's intentional actions

13   including but not limited to lost wages and other compensation, monetary loss sustained as

14   a direct result of Defendant PEORIA HEALTHCARE's actions, emotional harm, and harm

15   to her reputation.

16          31.     Plaintiff BROWN's attorneys' fees and costs should be paid by Defendant

17   PEORIA HEALTHCARE, and the Court should grant any other relief, equitable or

18   otherwise, deemed proper.

19                                  DEMAND FOR JURY TRIAL

20          32.     Plaintiff BROWN hereby requests a jury trial.

22                                      PRAYER FOR RELIEF

23          WHEREFORE, Plaintiff BROWN prays for a judgment as follows:

24

25                                                 -5-

26
     Case 2:21-cv-00890-GMS Document 1 Filed 05/19/21 Page 6 of 6


 1    A.    For damages to make Plaintiff BROWN whole, including but not limited to

 2          back pay, front pay, salary, pay increases, bonuses, insurance benefits,

 3          training, promotions, reinstatement, and seniority;

 4    B.    For actual monetary losses sustained as a direct result of the violation;

 5    C.    For interest on the above amounts calculated at the prevailing rate;

 6    D.    For punitive damages as a result of the violation;

 7    E.    For reasonable attorneys' fees and costs incurred in this matter; and

 8    F.    For such further relief as the Court deems just and proper.

 9

10    RESPECTFULLY SUBMITTED this 19th day of May, 2021.

11                                              FAITH, LEDYARD & FAITH, PLC

12                                              By: /s/ Barry M. Aylstock
                                                       Barry M. Aylstock
13                                                     919 North Dysart Road, Suite F
                                                       Avondale, Arizona 85323
14                                                     Attorney for Plaintiff

15

16

17

18

19

20

22

23

24

25                                        -6-

26
